Exhibit 10.6

NORTHWEST NATURAL GAS COMPANY

EXECUTIVE SUPPLEMENTAL RETIREMENT INCOME PLAN

(2018 Restatement)



--------------------------------------------------------------------------------

NORTHWEST NATURAL GAS COMPANY

EXECUTIVE SUPPLEMENTAL RETIREMENT INCOME PLAN

(2018 RESTATEMENT)

TABLE OF CONTENTS

 

ARTICLE I. DEFINITIONS

     1           1.01    Benefit Commencement Date      1           1.02   
Board of Directors      1           1.03    Change in Control Severance Benefit
     1           1.04    Committee      2           1.05    Company      2  
        1.06    Effective Date      2           1.07    Final Annual
Compensation      2           1.08    Normal Retirement Date      3  
        1.09    Participant      3           1.10    Plan      3           1.11
   Retirement Plan      3           1.12    Separation from Service      3  
        1.13    Service      3           1.14    Surviving Beneficiary      4  
        1.15    Total and Permanent Disability      4  

ARTICLE II. AMOUNT OF BENEFITS; RIGHT TO RECEIVE BENEFITS

     4           2.01    Normal Retirement Supplemental Income      4  
        2.02    Early Retirement Supplemental Income      6           2.03   
Disability Retirement Supplemental Income      7           2.04    Death
Benefits      7           2.05    Vested Benefits      8           2.06   
Post-Retirement Change in Retirement Plan Benefits      9           2.07   
Forfeiture of Benefits      9           2.08    Change in Control Supplemental
Income      10  

ARTICLE III. PAYMENT OF BENEFITS

     10           3.01    Form of Supplemental Payments      10           3.02
   Commencement of Supplemental Payments      11           3.03    Six-Month
Minimum Delay      12           3.04    Source      12           3.05    Key Man
Insurance      12  

 

i



--------------------------------------------------------------------------------

ARTICLE IV. ADMINISTRATION

     13           4.01    Committee Discretion      13           4.02    Company
Right to Amend, Modify or Terminate      13  

ARTICLE V. GENERAL PROVISIONS

     13           5.01    No Effect on Employment      13           5.02   
Legally Binding      13           5.03    Notice      14           5.04    No
Transfer of Benefits      14           5.05    Disclosure to Participants     
14           5.06    Adoption      14           5.07    Integration Clause     
14  

2004 ESRIP Appendix

 

ii



--------------------------------------------------------------------------------

NORTHWEST NATURAL GAS COMPANY

EXECUTIVE SUPPLEMENTAL RETIREMENT INCOME PLAN

(2018 RESTATEMENT)

PURPOSE; EFFECTIVE DATE

This Executive Supplemental Retirement Income Plan (“Plan”) was established
effective January 1, 1981, and was later amended, to promote the best interests
of the Company by enabling the Company (a) to attract to its key management
positions persons of outstanding ability, and (b) to retain in its employ those
persons of outstanding competence who occupy key executive positions and who in
the past contributed and who continue in the future to contribute materially to
the success of the business by their ability, ingenuity and industry.
Participation in the Plan is limited to a select group of management and highly
compensated employees. Effective September 1, 2004, participation is limited to
Participants in the Plan as of September 1, 2004, and no new Participants will
be added to the Plan after September 1, 2004. In order to comply with changes in
applicable law and to clarify existing provisions, the Company adopted the 2007
Restatement on December 20, 2007 with a retroactive effective date of January 1,
2005; provided, however, that the amendments made in the 2007 Restatement shall
not apply to any Participant whose Separation from Service occurred prior to
January 1, 2005 and the benefits for those Participants shall be governed by the
terms of the Plan in effect immediately prior to the 2007 Restatement. The Plan
was further amended by the 2010 Restatement on December 17, 2009 effective as of
January 1, 2010, and those amendments shall not apply to any Participant whose
Separation from Service occurred prior to January 1, 2010. Effective October 1,
2018, the Company became a wholly-owned subsidiary of Northwest Natural Holding
Company (“Parent”) and holders of Company common stock became holders of Parent
common stock. To make appropriate changes to the Plan in relation to the
foregoing corporate transaction, the Company adopts this 2018 Restatement
effective October 1, 2018.

ARTICLE I.    DEFINITIONS

The following words and phrases as used herein shall, for the purpose of this
Plan and any subsequent amendment thereof, have the following meanings, unless a
different meaning is plainly required by the context:

1.01    Benefit Commencement Date means the first day of the month in which Plan
benefits are required to commence as provided under 3.02.

1.02    Board of Directors means the Board of Directors of the Company as
constituted from time to time.

1.03     Change in Control Severance Benefit means, for any Participant who is
party to a Change in Control Severance Agreement with the Company or Parent, the
severance benefit provided for in such agreement; provided, however, that such
severance benefit is a “Change in Control Severance Benefit” for purposes of
this Plan only if, under the terms of the Participant’s Change in Control
Severance Agreement, the Participant becomes entitled to the severance benefit
(a) after a change in control of Parent or the Company has occurred, (b) because
the

 

1



--------------------------------------------------------------------------------

Participant’s employment with the Company or Parent has been terminated by the
Participant for good reason in accordance with the terms and conditions of the
Change in Control Severance Agreement or by the Company or Parent other than for
cause or disability, and (c) because the Participant has satisfied any other
conditions or requirements specified in the Change in Control Severance
Agreement and necessary for the Participant to become entitled to receive the
severance benefit. Under no circumstances will a Participant who is not party to
a Change in Control Severance Agreement be deemed to become entitled to a Change
in Control Severance Benefit for purposes of this Plan. For purposes of 1.03,
the terms “change in control,” “good reason,” “cause” and “disability” shall
have the meanings as may be set forth in the Participant’s Change in Control
Severance Agreement, if any.

1.04    Committee means the Organization and Executive Compensation Committee of
the Board of Directors, previously known as the Compensation Committee.

1.05     Company means Northwest Natural Gas Company and its subsidiaries.

1.06     Effective Date means January 1, 1981, subject to any later effective
date of any specific section provided in any amendment hereto.

1.07    Final Annual Compensation means the annual average determined by taking
the sum of the Participant’s Total Compensation for the five (5) consecutive
Compensation Years out of the Participant’s final ten (10) Compensation Years
with the Company which produce the highest total amount, and dividing such sum
by five (5). If a Participant receives a Promotion (as defined below) and then
has a Separation from Service before December 31 of the fourth Compensation Year
that commenced on or after the effective date of such Promotion, Final Annual
Compensation shall be based on a three (3) year average instead of a five
(5) year average. If a Participant receives a Promotion and then has a
Separation from Service on or after December 31 of the fourth Compensation Year,
and before December 31 of the fifth Compensation Year, that commenced on or
after the effective date of such Promotion, Final Annual Compensation shall
instead be based on a four (4) year average. A “Promotion” shall include any
promotion to the position of Chief Executive Officer, President or Chief
Financial Officer or any other change in title that the Committee determines to
include a significant increase in responsibilities. Notwithstanding the
foregoing, if any Participant has a Separation from Service on or before
December 31, 2010, Final Annual Compensation shall instead be based on a three
(3) year average.

1.07-1 Total Compensation for any Compensation Year means the sum of (a) plus
(b):

(a) The annual salary in effect during the Compensation Year; provided, however,
that if a Participant’s salary is changed during a Compensation Year, the salary
amount included in Total Compensation for that Compensation Year shall be the
total amount of salary the Participant earned for services during that
Compensation Year or would have earned for services during that Compensation
Year if employment had continued at his or her final salary level for the full
Compensation Year.

(b) The annual performance award for the prior calendar year approved by the
beginning of the Compensation Year; provided, however, that the

 

2



--------------------------------------------------------------------------------

amount of the annual performance award included in Total Compensation for any
calendar year after 2009 shall not exceed 125% of the Participant’s target
award; provided further, however, that if a Participant has a Separation from
Service during the last 61 days of any Compensation Year, Total Compensation for
each of the Participant’s final ten (10) Compensation Years shall also be
calculated as the sum of the salary in effect for such Compensation Year as
determined under (a) plus the annual performance award for the calendar year
that ended during such Compensation Year, and these alternate Total Compensation
calculations shall be used if the resulting Final Average Compensation is
higher.

1.07-2 Compensation Year means the twelve (12) month period from March 1 to
February 28/29, including any partial portion of such period preceding a
Separation from Service.

1.08    Normal Retirement Date means the first day of the month next following
the Participant’s 65th birthday.

1.09    Participant means an employee specifically designated by the Committee
to be covered under this Plan and who continues to fulfill all requirements for
participation. The initial designation of Participants shall be all executive
officers of the Company elected by the Board of Directors (not including
“assistant” officer positions). A list of Participants as of September 1, 2004
who were employed by the Company as of that date is included in the 2004 ESRIP
Appendix. No new Participants shall enter the Plan after September 1, 2004.

1.10    Plan means the Executive Supplemental Retirement Income Plan herein set
forth, as amended from time to time.

1.11    Retirement Plan means the Company’s Retirement Plan for Bargaining Unit
and Non-Bargaining Unit Employees, as amended from time to time.

1.12    Separation from Service shall have the meaning ascribed to such term in
Treasury Regulations §1.409A-1(h).

1.13     Service depends on the context:

(a) Benefit Accrual. Service for benefit accrual under 2.01 means years of
actual participation, including service credited under 1.13(c), after becoming a
Participant under this Plan, plus any additional years of benefit accrual credit
earned or awarded under 2.01-2(b)(2) and/or (3).

(b) Vesting Service. Service for vesting means all service with the Company or
Parent from commencement of employment, including service credited under
1.13(c), plus any additional grant under 2.05-5.

(c) Other Service. To the extent “service” is not addressed by (a) or (b) above,
Service includes all accredited years of service with the Company or Parent
credited under the Retirement Plan and includes all periods of Company or Parent
paid disability and long-term disability leave.

 

3



--------------------------------------------------------------------------------

1.14    Surviving Beneficiary means the beneficiary or beneficiaries designated
by the Participant on the form provided by the Company. Such beneficiary
designation may be changed by the Participant at any time by written notice to
the Committee. If no Surviving Beneficiary is designated, or if the designated
Surviving Beneficiary dies before the Benefit Commencement Date, the Surviving
Beneficiary shall be the Participant’s surviving spouse or, if none, the
Participant’s estate.

1.15    Total and Permanent Disability means that the Participant is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months.

ARTICLE II.    AMOUNT OF BENEFITS; RIGHT TO RECEIVE BENEFITS

Each Participant or the Participant’s Surviving Beneficiary shall have the right
to receive, and the Company shall pay, supplemental benefits as provided in this
Article II, in the form and at the time provided in Article III:

2.01     Normal Retirement Supplemental Income. Upon Separation from Service at
or after the Normal Retirement Date with at least ten (10) years of Service for
vesting under 1.13(b), a Participant shall be entitled to receive, subject to
2.07, monthly supplemental retirement payments determined under 2.01-1 through
2.01-4:

2.01-1 Determining ESRIP Benefit Amount. The amount to be paid at the Normal
Retirement Date under this Plan shall be determined by a three step process
under the following (a), (b) and (c):

(a) Determine Target Benefit. The sum of the Participant’s accrued target
percentage credits under 2.01-2 is multiplied by Final Annual Compensation.

(b) Determine Offset Amount. The amount to be paid at Normal Retirement Date
from three other sources of retirement benefits shall be determined under
2.01-3.

(c) Determine Net Benefit. If the target benefit amount under (a) exceeds the
total payments from the other three sources under (b), the excess shall be paid
under 2.01-4.

2.01-2 Accrued Target Percentage. Participant’s accrued target percentage shall
be the sum of the accruals at the rate specified below in (a) for each Year of
Participation (defined below in (b)) credited under this Plan.

 

4



--------------------------------------------------------------------------------

(a) Yearly Accrual Percentage Schedule:

(1) Years 1-15. The yearly target percentage accrual for all Participants shall
be:

 

Years of Participation   

Accrued Target Percentage for

Each Year of Participation

  

Maximum Total Target

Percentage

Years 1 through 15    4.33% per Year    65% (15 Years times 4.33%)

(2) Years 16-25. In addition, each of the Participants who had at least six
(6) Years of Participation as of September 1, 2004 as shown in the attached 2004
ESRIP Appendix shall be entitled to additional accruals for Years of
Participation 16-25 as follows:

 

Years of Participation   

Accrued Target Percentage for

Each Year of Participation

  

Maximum Total Target

Percentage

Years 16 through 25    0.50% per Year   

70% (15 Years times 4.33%

plus 10 Years times 0.50%)

(b) Year of Participation means the sum of (1), (2) and (3):

(1) Each consecutive twelve (12) month period (including fractions calculated to
the nearest hundredth of a year) of Service measured by each anniversary of the
date of first becoming a Participant under this Plan.

(2) Any additional Years of Participation awarded to a Participant by the
Committee in the exercise of its discretion, specifically including any
additional Years of Participation reflected in the attached 2004 ESRIP Appendix
as of September 1, 2004.

(3) Three (3) additional Years of Participation credit shall be awarded to any
Participant who becomes entitled to a Change in Control Severance Benefit.

2.01-3 Payments From Other Sources. The total annual payments from the three
sources listed below in (a), (b) and (c) shall be determined, all calculated as
a single life annuity.

(a) the Retirement Plan.

(b) Social Security (as determined under 2.01-4(b)(2)).

(c) Supplemental retirement payments under Section 5.7 of the Company’s
Executive Deferred Compensation Plan and Section 8 of the Company’s Deferred
Compensation Plan for Directors and Executives.

2.01-4 Benefit Payable Under This Plan. The monthly payment under this Plan
shall be determined under the formula of (a) minus (b) as follows:

(a) The target monthly benefit shall be one-twelfth (1/12) times Final Annual
Compensation times the accrued target percentage determined under 2.01-2 above;
provided, however, that if a Participant’s Separation from Service is after
December 31, 2010 and the target monthly benefit for the Participant calculated
as if the

 

5



--------------------------------------------------------------------------------

Participant’s Separation from Service had been on December 31, 2010 is greater
than the target monthly benefit calculated based on the Participant’s actual
Separation from Service, then the target monthly benefit as of December 31, 2010
shall be used;

MINUS

(b) The sum of (1) plus (2) plus (3):

(1) The Participant’s monthly retirement benefit under the Retirement Plan
assuming commencement of benefits in the month following Separation from Service
and calculated as if the Participant had elected to have the entire benefit paid
as a single life annuity;

PLUS

(2) One-twelfth (1/12) of the Participant’s annual primary Social Security
benefit assuming commencement of benefits in the month following Separation from
Service and determined in the same manner and based on the same earnings as are
used to compute the actual Social Security benefit;

PLUS

(3) The Participant’s monthly supplemental retirement benefit under Section 5.7
of the Company’s Executive Deferred Compensation Plan and/or Section 8 of the
Company’s Deferred Compensation Plan for Directors and Executives, calculated in
each case as if the Participant had elected to have the benefit paid as a single
life annuity.

2.02    Early Retirement Supplemental Income. Upon Separation from Service at or
after age fifty-five (55) with at least ten (10) years of Service for vesting
under 1.13(b), a Participant shall be entitled to receive, subject to 2.07, the
reduced monthly supplemental retirement payments determined as follows:

2.02-1 First, the target monthly early retirement benefit shall be equal to
one-twelfth (1/12) times the Participant’s Final Annual Compensation times the
accrued target percentage determined under 2.01-2 based on the Participant’s
Years of Participation at the time of Separation from Service; provided,
however, that if a Participant’s Separation from Service is after December 31,
2010 and the target monthly early retirement benefit for the Participant
calculated as if the Participant’s Separation from Service had been on
December 31, 2010 is greater than the target monthly early retirement benefit
calculated based on the Participant’s actual Separation from Service, then the
target monthly early retirement benefit as of December 31, 2010 shall be used.

2.02-2 Second, the unreduced monthly supplemental payment under this Plan shall
be determined under the formula in 2.01-4, using in 2.01-4(b)(1) the
Participant’s monthly retirement benefit under the Retirement Plan assuming
commencement of benefits in the month following the Participant’s Normal
Retirement Date and a projected 2.5% annual increase in the Consumer Price Index
between Separation from Service and Normal Retirement Date and

 

6



--------------------------------------------------------------------------------

calculated as if the Participant had elected to have the entire benefit paid as
a single life annuity, using in 2.01-4(b)(2) the Participant’s estimated monthly
Social Security benefit payable at age 65 assuming no earnings after Separation
from Service and no projected increases in the national average wage index or
cost of living between Separation from Service and age 65, and using in
2.01-4(b)(3) the Participant’s monthly retirement benefit under Section 5.7 of
the Company’s Executive Deferred Compensation Plan and/or Section 8 of the
Company’s Deferred Compensation Plan for Directors and Executives, calculated in
each case assuming that benefits could have been and were commenced in the month
following the Participant’s Normal Retirement Date and as if the Participant had
elected to have the benefit paid as a single life annuity.

2.02-3 Third, the unreduced monthly amount under 2.02-2 shall be reduced by
one-half of one percent (0.50%) per month for each full or partial month by
which the Benefit Commencement Date precedes the Participant’s 62nd birthday, as
illustrated in the following table:

 

Percentage of Unreduced Early Retirement Benefit for Benefit Commencement at
Specified Age* Retirement Age    Percentage    Retirement Age    Percentage 55
   58%    59    82% 56    64%    60    88% 57    70%    61    94% 58    76%   
62-64    100%

* This table shows the percentage reduction based on years prior to age 62. The
actual percentage reduction will be further adjusted for each additional month
by which the Participant’s age at the Benefit Commencement Date precedes the
retirement age specified in the table.

2.03    Disability Retirement Supplemental Income. Upon a Participant’s Total
and Permanent Disability while employed by the Company or Parent and with at
least fifteen (15) years of Service for vesting under 1.13(b) and 1.13(c), a
Participant shall be entitled to receive, subject to 2.07, monthly supplemental
retirement payments determined in the same manner as early retirement payments
under 2.02.

2.04     Death Benefits. If a Participant dies during employment or before the
Benefit Commencement Date for any other benefit under this Plan, a monthly
supplemental death benefit shall be paid to the Participant’s Surviving
Beneficiary as follows:

2.04-1 Amount. The amount of the monthly supplemental death benefit shall be
determined under either 2.01, 2.02, 2.03, 2.05 or 2.08, as applicable, assuming
that (a) the Participant had a Separation from Service on the date of death (or
on the Participant’s actual Separation from Service, if earlier), (b) the
Participant had survived until the Benefit Commencement Date that would have
been applicable under 3.02 based on the assumed date of Separation from Service,
(c) the Participant had selected the form of annuity selected by the Surviving
Beneficiary pursuant to 2.04-2, and (d) the Participant had died on the day
after the Benefit Commencement Date.

 

7



--------------------------------------------------------------------------------

2.04-2 Annuity Form. The Surviving Beneficiary may at any time prior to the
applicable Benefit Commencement Date elect one of the available annuity forms
under 3.01 for purposes of calculating and paying the death benefit under
2.04-1. If the Surviving Beneficiary does not make a timely election under this
2.04-2, the Surviving Beneficiary shall be deemed to have elected a 100% joint
and survivor annuity (without the “pop-up” feature) if the Surviving Beneficiary
is one individual; otherwise, the Surviving Beneficiary shall be deemed to have
elected the life annuity with 120 guaranteed payments under 3.01-1.

2.04-3 Other Death Benefits. The supplemental death benefit under this Plan
shall be in addition to any death benefit provided by any other Company or
Parent sponsored plan or insurance program.

2.05    Vested Benefits. Upon Separation from Service with at least five
(5) years of Service for vesting under 1.13(b), a Participant who is not
eligible for benefits under 2.01, 2.02, 2.03 or 2.08, shall be entitled to
receive, subject to 2.07, the reduced monthly supplemental retirement payments
determined as follows:

2.05-1 First, the unreduced monthly supplemental payment under this Plan shall
be determined in the same manner as such amount would be determined for early
retirement payments under 2.02-1 and 2.02-2, except that in 2.01-4(b)(2) there
shall be used the Participant’s estimated monthly Social Security benefit
payable at age 65 assuming continuation of earnings after Separation from
Service through age 65 at the Participant’s final salary level with the Company
or Parent, but with no projected increases in the national average wage index or
cost of living between Separation from Service and age 65.

2.05-2 Second, the vested portion of the unreduced monthly amount shall be
determined by multiplying the unreduced monthly amount by the vested percentage
set forth in the following table that corresponds to the Participant’s number of
years of Service for vesting under 1.13(b):

 

Completed Years of Vesting Service    Vested Percentage Years 1-4    0% Year 5
   50% Year 6    60% Year 7    70% Year 8    80% Year 9    90% Year 10 and above
   100%

 

8



--------------------------------------------------------------------------------

2.05-3 Third, if the Participant’s Separation from Service occurs before age
fifty-five (55), the vested portion of the unreduced monthly amount under 2.05-2
shall be reduced by one-half of one percent (0.50%) per month for each full or
partial month by which the Benefit Commencement Date precedes the Participant’s
65th birthday, as illustrated in the following table:

 

Percentage of Unreduced Vested Retirement Benefit for Benefit Commencement at
Specified Age Commencement Age    Percentage    Commencement Age    Percentage
55    40%    60    70% 56    46%    61    76% 57    52%    62    82% 58    58%
   63    88% 59    64%    64    94%

If the Participant’s Separation from Service occurs at or after age 55, the
vested portion of the unreduced monthly amount under 2.05-2 shall be reduced in
the same manner as provided under 2.02-3 for early retirement benefits.

2.05-4 Vesting Service Credit. One year of vesting service is awarded for each
period of 12 consecutive months of employment with the Company or Parent, with
the first such period beginning on the Participant’s employment commencement
date and subsequent periods beginning on each anniversary of the Participant’s
employment commencement date.

2.05-5 Committee Discretion. For any specified Participant, the Committee may,
in its discretion, grant additional vesting service credit, waive the minimum
service requirement, reduce the early retirement reduction percentage for
payments starting before age 65, or make any appropriate adjustment of the
benefit amount under this Plan.

2.06    Post-Retirement Change in Retirement Plan Benefits.

2.06-1 Change in Benefit Formula. If, after supplemental payments start under
this Plan, the benefit payable to a retired Participant is increased under the
Retirement Plan by a change in the Retirement Plan benefit formula or its
components, the supplemental payment under this Plan shall be reduced to reflect
such increase, effective for and after the first month when such increase is
paid. The supplemental benefit shall be recalculated under the benefit formula
(2.01, 2.02, 2.03, 2.04, 2.05 or 2.08) applicable to the retiree by substituting
such increased Retirement Plan benefit in the formula, with all other components
of the formula to remain unchanged.

2.06-2 COLA Supplement. Any post-retirement increase to the Retirement Plan
benefit that is not the result of a change of the Retirement Plan benefit
formula or its components (such as a cost of living adjustment for retirees)
shall not trigger a recalculation of benefits under 2.06-1 of this Plan.

2.07     Forfeiture of Benefits. Notwithstanding any other provision of this
Plan to the contrary, Plan benefits shall be forfeited as follows:

2.07-1 Discharge for Cause. No Plan benefits shall be paid if the Participant is
discharged from the Company or Parent for cause involving illegal or fraudulent
acts or conduct detrimental to the interests of the Company or Parent.

 

9



--------------------------------------------------------------------------------

2.07-2 Agreement Not to Compete. No Plan benefits shall be paid to a Participant
unless, prior to the date Plan benefits are scheduled to commence, the Company
receives Participant’s written agreement not to compete with the Company, its
subsidiaries or Parent during the period of Plan benefit payments. Plan benefits
shall be forfeited in whole or in part, as the Committee shall decide, for any
breach of such agreement not to compete.

2.08    Change in Control Supplemental Income.

2.08-1 Benefit Calculation. A Participant who has a Separation from Service
before the Normal Retirement Date and is or becomes entitled to a Change in
Control Severance Benefit shall have a 100% vested right to receive, subject to
2.07, monthly supplemental retirement payments determined in the same manner as
early retirement payments under 2.02, except that (a) the Participant shall be
credited with additional Years of Participation as provided in 2.01-2(b)(3), and
(b) in lieu of applying 2.02-3, the unreduced monthly amount under 2.02-2 shall
be reduced by one-quarter of one percent (0.25%) per month for each full or
partial month by which the Benefit Commencement Date precedes the Participant’s
62nd birthday.

2.08-2 Possible Benefit Recalculation. With respect to any Participant who is
party to a Change in Control Severance Agreement, it may be the case that
(a) the Participant’s employment with the Company or Parent is terminated prior
to a “change in control” (as defined in the Participant’s Change in Control
Severance Agreement), (b) a change in control occurs after such termination, and
(c) the Participant then becomes entitled to a Change in Control Severance
Benefit. If, after such termination of employment and prior to the time that the
Participant becomes entitled to a Change in Control Severance Benefit,
supplemental benefit payments to the Participant have started under the Plan,
then, at such time thereafter as the Participant becomes entitled to a Change in
Control Severance Benefit, the benefits payable to the Participant under the
Plan shall be retroactively recalculated to reflect the benefit enhancements
applicable under the Plan as a result thereof. To the extent that the amount of
the supplemental benefit payments paid to the Participant prior to such
recalculation is less than the amount of such payments as so recalculated, the
difference will be paid to the Participant in a cash lump sum (without interest)
as soon as practicable after the change in control.

ARTICLE III.    PAYMENT OF BENEFITS

3.01    Form of Supplemental Payments. Subject to 3.01-3, supplemental monthly
payments to a Participant shall be made in the annuity form specified in 3.01-1;
provided, however, that a Participant may elect at any time at least 30 days
prior to the Benefit Commencement Date to have benefit payments made in one of
the annuity forms specified in 3.01-2:

3.01-1 Life Annuity With One Hundred Twenty (120) Guaranteed Payments. Unless
the Participant elects another annuity form under 3.01-2 , the Participant’s
monthly supplemental benefit as determined under 2.01, 2.02, 2.03, 2.05 or 2.08
shall be paid as equal monthly payments for the Participant’s lifetime, except
that if the Participant dies before receiving one hundred twenty (120) monthly
payments, the balance of the one hundred twenty (120) payments shall be made
monthly to the Participant’s Surviving Beneficiary.

 

10



--------------------------------------------------------------------------------

3.01-2 Annuity Forms under Retirement Plan. The Participant may elect to receive
supplemental monthly payments in any of the standard or optional annuity forms
of benefit described in 6.01 and 6.02 of the Retirement Plan, other than a joint
and survivor annuity upon marriage or remarriage after the annuity starting
date. Any such alternate annuity shall be the actuarial equivalent of the
benefit under 3.01-1 as determined by the Plan’s actuary based on the actuarial
assumptions used for determining equivalent benefits under the Retirement Plan
at the Benefit Commencement Date.

3.01-3 Small Benefit Cash Out. If the actuarial equivalent lump sum present
value of a Participant’s benefits, based on the actuarial assumptions used for
determining equivalent benefits under the Retirement Plan at the Benefit
Commencement Date, is no more than the applicable dollar amount under Internal
Revenue Code section 402(g)(1)(B) (which is $18,500 in 2018), the benefit shall
be paid as a lump sum in such amount at the time annuity payments would have
otherwise commenced under 3.02.

3.02    Commencement of Supplemental Payments.

3.02-1 Normal Retirement Supplemental Income. If a Participant is eligible for
normal retirement benefits under 2.01, supplemental monthly payments under this
Plan shall commence with the first month following the Participant’s Separation
from Service.

3.02-2 Change in Control Supplemental Income. If a Participant is not eligible
for normal retirement benefits under 2.01, but is eligible for change in control
retirement benefits under 2.08, supplemental monthly payments under this Plan
shall commence with the first month following the later of the Participant’s
55th birthday or the Participant’s Separation from Service.

3.02-3 Disability Retirement Supplemental Income. If a Participant is not
eligible for normal retirement benefits under 2.01 or change in control
retirement benefits under 2.08, but is eligible for disability retirement
benefits under 2.03, supplemental monthly payments under this Plan shall
commence with the first month following the later of the Participant’s 55th
birthday or the Participant’s Total and Permanent Disability; provided, however,
that a Participant may elect no later than December 31, 2008 to have any
disability retirement benefits commence under this 3.02-3 with the first month
following the later of the Participant’s Separation from Service or another
specified birthday of the Participant that shall be no less than age 56 and no
more than age 62.

3.02-4 Early Retirement Supplemental Income. If a Participant is not eligible
for normal retirement benefits under 2.01, change in control retirement benefits
under 2.08 or disability retirement benefits under 2.03, but is eligible for
early retirement benefits under 2.02, supplemental monthly payments under this
Plan shall commence with the first month following the later of the
Participant’s 62nd birthday or the Participant’s Separation from Service;
provided, however, that a Participant may elect no later than December 31, 2008
to have any early retirement benefits commence under this 3.02-4 with the first
month following the later of the Participant’s Separation from Service or
another specified birthday of the Participant that shall be no less than age 55
and no more than age 61.

3.02-5 Vested Benefits. If a Participant is not eligible for normal retirement
benefits under 2.01, change in control retirement benefits under 2.08,
disability retirement

 

11



--------------------------------------------------------------------------------

benefits under 2.03 or early retirement benefits under 2.02, but is eligible for
vested benefits under 2.05, supplemental monthly payments under this Plan shall
commence with the first month following the later of the Participant’s 65th
birthday or the Participant’s Separation from Service; provided, however, that a
Participant may elect no later than December 31, 2008 to have any vested
benefits commence under this 3.02-5 with the first month following the later of
the Participant’s Separation from Service or another specified birthday of the
Participant that shall be no less than age 55 and no more than age 64.

3.02-6 Death Benefits. If a Participant’s Surviving Beneficiary is eligible for
death benefits under 2.04, supplemental monthly payments under this Plan shall
commence in the month that benefits would have commenced under 3.02-1, 3.02-2,
3.02-3, 3.02-4 or 3.02-5, as applicable, if the Participant had a Separation
from Service on the date of death (or on the Participant’s actual Separation
from Service, if earlier) and then survived until benefits had commenced.

3.02-7 Modification of Elections. After December 31, 2008, a Participant who has
made an election under 3.02-3, 3.02-4 or 3.02-5 may elect to change any or all
of such elections provided that (a) such change election is made in writing
submitted to the Company no later than one year before the birthday specified in
the original election, (b) such change election shall not be effective if the
Participant’s Separation from Service occurs less than one year after such
change election, (c) the birthday specified in the change election is at least
five years after the birthday specified in the original election (and therefore
may be a higher age than that permitted in the original election), and (d) the
election under any of 3.02-3, 3.02-4 or 3.02-5 may only be changed once under
this 3.02-7.

3.03    Six-Month Minimum Delay. Notwithstanding the foregoing, no supplemental
monthly payments under this Plan shall be paid to any Participant until the
seventh month following the month of the Executive’s Separation from Service;
provided, however, that this delay in commencement of benefits shall not apply
to death benefits under 2.04. Any payments that would have been paid if not for
this 3.03 shall be accumulated and paid in full in the seventh month following
the month of the Participant’s Separation from Service together with interest
from the date each payment otherwise would have been payable until the date
actually paid. Interest for any period will be paid at the same rate applicable
for that period under Section 6(f) of the Company’s Deferred Compensation Plan
for Directors and Executives.

3.04    Source. The commitment of the Company to pay supplemental retirement
benefits under this Plan is an unsecured promise of the Company to make the
payments. There is no asset or trust fund set aside for payment of benefits
hereunder, except to the extent held under the Company’s Umbrella Trust for
Executives, which is subject to the claims of the Company’s creditors under
conditions specified therein.

3.05     Key Man Insurance. The Company shall purchase and own such key man life
insurance as it chooses on the life of any Participant. No Participant, nor his
or her beneficiaries, heirs, assigns, personal representative or estate, shall
have any right to or interest in any such policy or the proceeds payable
thereunder on his or her death. On death of the Participant, the proceeds shall
be paid to the Company.

 

12



--------------------------------------------------------------------------------

ARTICLE IV.    ADMINISTRATION

4.01    Committee Discretion. The Committee shall have full power and authority
to interpret, construe and administer this Plan, to adopt appropriate
procedures, and to make all decisions necessary or proper to carry out the terms
of the Plan. The Committee’s interpretation and construction hereof, and actions
hereunder, including any determination of benefit amount or designation of the
person to receive supplemental payments, shall be binding and conclusive on all
persons for all purposes. The timetable and procedure for notice of denial of
benefit claims and for hearing on review of such denial shall be as set forth in
Article XIII of the Retirement Plan, and the Committee shall make such final
review and decision. The Company’s vice president responsible for human
resources shall act as the Committee’s agent in administering this Plan. Neither
the Company, nor its officers, employees, directors or Committee, nor any member
thereof, shall be liable to any person for any action taken or omitted in
connection with the interpretation and administration of this Plan.

4.02    Company Right to Amend, Modify or Terminate. The Company, by action of
the Board of Directors, reserves the exclusive right to amend, modify, or
terminate this Plan in whole or in part without notice to any Participant. No
such termination, modification or amendment shall (a) terminate or diminish any
rights or benefits accrued by any Participant or Surviving Beneficiary prior
thereto, or (b) accelerate the payment of any Plan benefits unless covered by an
exception (set forth in regulations or other guidance of the Internal Revenue
Service) to the prohibition on acceleration of deferred compensation. In
addition, with respect to any Participant who is party to a Change in Control
Severance Agreement with the Company or Parent, no such termination,
modification or amendment during the pendency of a “potential change in control”
of Parent(or, if a “change in control” of Parent occurs, during the 24-month
period immediately following such change in control) shall, without the written
consent of the Participant, terminate or diminish any rights or benefits to
which the Participant may be entitled under the Plan. For purposes of 4.02, the
terms “potential change in control” and “change in control” shall have the
meanings as may be set forth in the Participant’s Change in Control Severance
Agreement, if any.

ARTICLE V.    GENERAL PROVISIONS

5.01    No Effect on Employment. This Plan shall not be deemed to give any
Participant or other person in the employ of the Company or Parent any right to
be retained in the employment of the Company or Parent, or to interfere with the
right of the Company or Parent to terminate any Participant or such other person
at any time. The Company is authorized and empowered to treat the Participant or
other person without regard to the effect which such treatment might have under
the Plan.

5.02    Legally Binding. The rights, privileges, benefits and obligations under
this Plan are intended to be legal obligations of the Company and binding upon
the Company, its successors and assigns. The Company agrees it will not be a
party to any merger, consolidation or reorganization, unless and until its
obligations hereunder shall be expressly assumed by its successor or successors.
The Company was the surviving corporation in the merger transaction by which
Parent acquired all of the common stock of the Company, and therefore there was
no successor to the Company in that transaction.

 

13



--------------------------------------------------------------------------------

5.03    Notice. Any election, notice or filing required or permitted to be given
to the Company or the Committee under this Plan shall be sufficient if in
writing and hand delivered, or sent by registered or certified mail, to the
Secretary of the Company. Such notice shall be deemed given as of the date of
delivery or, if delivery is made by mail, as of the date shown on the postmark
on the receipt for registration or certification.

5.04    No Transfer of Benefits. The interest of any Participant or beneficiary
under this Plan shall not be transferred or transferable, voluntarily or by
operation of law, by assignment, anticipation, hypothecation, pledge or other
encumbrance, or by garnishment, attachment, levy, seizure or other execution, or
by insolvency, receivership, bankruptcy or other debtor proceeding.

5.05    Disclosure to Participants. Each Participant shall receive a copy of
this Plan, a copy of any written procedures for administering the Plan, and any
amendments to the Plan or procedures.

5.06    Adoption. This Plan was approved by resolution of the Board of Directors
at a regular meeting on April 16, 1981, to be effective as of January 1, 1981.
Amendments shall take effect as specified in the implementing Board resolution.

5.07    Integration Clause. This written Plan document supersedes, and takes
precedence over, any prior oral or written promises to Participants. The Plan
may be amended or modified only by a written amendment adopted by the Company’s
Board of Directors.

SIGNED pursuant to proper authority delegated by the Company’s Board of
Directors:

 

NORTHWEST NATURAL GAS COMPANY By:   /s/ DAVID H. ANDERSON   David H. Anderson  
Chief Executive Officer Date: October 1, 2018

 

14



--------------------------------------------------------------------------------

2004 ESRIP APPENDIX

TO

NORTHWEST NATURAL GAS COMPANY

EXECUTIVE SUPPLEMENTAL RETIREMENT INCOME PLAN

(Effective September 1, 2004)

The following executives are Participants in the Plan as of September 1, 2004.
No new Participants will enter the Plan after September 1, 2004. The
Participants are entitled to the Years of Participation and Years of Vesting
Service shown in the following table, as of September 1, 2004:

 

Executive   Birth Date   Hire Date   Years of Participation (9/1/04)  
Years of Vesting Service (9/1/04) DeBolt, Bruce R.   12/07/47   2/15/80   24.55
  24.55 Dodson, Mark S.   1/26/45   9/15/97   6.961   6.96 Doolittle, Lea Anne  
1/12/55   10/30/00   3.83   3.83 Feltz, Stephen P.   8/26/55   10/25/82   5.50  
21.83 Kantor, Gregg S.   4/30/57   9/15/96   6.67   7.96 McCoy, Michael S.  
5/28/43   11/06/69   34.82   34.82 Rue, Conrad J.   11/25/45   10/29/74   29.85
  29.85 Ugoretz, Beth A.   7/11/55   12/06/02   1.66   1.75

 

1 

Benefits are subject to terms of Board-approved Employment Agreement.